TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-18-00847-CV


                                  In re First Texas Bank


                ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              Relator First Texas Bank has filed an agreed motion to dismiss this original

proceeding. We grant relator’s motion and dismiss the original proceeding and the related

motion for emergency relief.   Each party shall bear its own costs relating to this original

proceeding.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 13, 2019